Citation Nr: 1138524	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for gout. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1992 to April 1992 and from January 2003 to September 2003. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2009 the Board remanded the claim for an additional VA examination which has been completed. 


FINDING OF FACT

The Veteran's left toe abnormalities in April and September 2004 were symptoms of gout and gout is presumed to have been incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for gout have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Gout is listed as a chronic disease which will be presumed to have been incurred in service if it becomes manifest to a degree of ten percent or more within one year following the Veteran's separation from service, which was in September 2003.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

In April 2004 and September 2004, within one year of separation from service, the Veteran was shown to have left toe abnormalities in VA treatment records.  

In an April 2010 VA examination report, and in subsequent April 2011 and July 2011 addendums, a neurologist evaluated the Veteran and determined that he currently has gout in his right ankle and left foot.  After reviewing the claims file, the examiner opined that the findings of left toe abnormalities noted in April and September 2004 were precursors of the Veteran's diagnosed gout.  The examiner explained that, at the time of the 2004 evaluation, the findings appeared to be related to onychomycosis but that it is medically reasonable that these problems were a precursor of gout as it is not uncommon to have problems with ones toes with gout.   The examiner also noted that at the time the Veteran was not tested to rule out gout.  

There is no evidence against a finding that the Veteran's symptoms in April and September 2004 were precursors of gout. 

As the Veteran's gout manifested within one year of service, it is presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  As such, service connection for gout is warranted. 




ORDER

Service connection for gout is granted. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


